Citation Nr: 1028203	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for 
purposes of Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The appellant alleges that she is the surviving spouse of the 
Veteran, who served from January 1944 to November 1945.  The 
Veteran died in August 1990.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of the 
North Little Rock, Arkansas, VA Regional Office (RO).  

On her October 2005 VA Form 9, she requested a hearing; however, 
she withdrew the request in May 2006.  

In January 2008, the Board denied a claim to reopen, finding that 
the appellant had not submitted new and material evidence 
regarding whether she could be recognized as the surviving spouse 
of the Veteran for VA purposes.  She appealed.  

In November 2009, the Veterans Claims Court found that she had 
provided new and material evidence regarding the issue of whether 
the continuity of cohabitation was broken prior to the Veteran's 
death.  The Court then reversed the denial of reopening the claim 
and remanded for further development and adjudication.  

In February 2010, the appellant was sent notice of the claims 
file's return to the Board as well as notice that she had 90 days 
to submit any additional evidence for consideration.  She did not 
respond.  As the claim seeking recognition of the appellant as a 
surviving spouse has been reopened and as no additional evidence 
has been received, the Board will proceed directly to its de novo 
review.




FINDING OF FACT

The appellant and the Veteran did not cohabitate continuously 
from their marriage until he died; their separation is not shown 
to have been procured by the Veteran or due to his misconduct.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the Veteran for purposes of VA death benefits have not 
been met.  38 U.S.C.A. §§ 101(3), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 3.205 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has reviewed all of the 
evidence in the record, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

In determining whether a marriage is valid, the law of the place 
where the parties resided will be applied.  38 C.F.R. § 3.1(j).  
The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206.  Where 
the issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA 
(including any question of bona fide domicile) will be determined 
according to the laws of jurisdictions specified in § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and who 
has not remarried or (in the case not involving marriage) has not 
since the death of the veteran lived with another person and held 
himself or herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101.

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death, and (1) lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.

Under 38 C.F.R. § 3.53(a), the requirement that there be 
continuous cohabitation from the date of marriage to the date of 
death of the veteran will be considered as having been met when 
the evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.

For purposes of establishing proof of a common-law marriage, the 
supporting evidence should include affidavits or certified 
statements of one or both of the parties to the marriage, if 
living, setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement between 
the parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  

This evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the periods 
of cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a)(6)-(7), (b)-(c) (2009).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
either procured by the veteran, or was by mutual consent and that 
the parties lived apart for purposes of convenience, health, 
business, or any other reason that did not show an intent on the 
part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b); see Alpough v. Nicholson, 490 
F.3d 1352 (Fed. Cir. 2007).

In Alpough, the Federal Circuit presented analysis of 38 C.F.R. § 
3.53(b) concerning the cohabitation requirement, featuring the 
observation that:

The express terms of the regulation provide that the 
continuity of cohabitation will not be considered broken if 
'the separation was by mutual consent and . . . the parties 
lived apart' for purposes of convenience or for certain 
other specified reasons or for 'any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran.'  38 C.F.R. § 3.53(b).

The Federal Circuit explained that "the key is whether the 
reason for the separation 'did not show an intent on the part of 
the surviving spouse to desert the veteran.'  Id."  The Federal 
Circuit then discussed the definition of desertion in family law, 
concluding that "the well-established meaning of 'desert' in 
family law" is one in which "[a] separation by mutual consent 
does not constitute desertion."  

The Federal Circuit decision clarified, however, that it was 
possible for a separation by mutual consent to coincide with 
desertion in a manner which would be considered an end to 
cohabitation for the purposes of this analysis.  In this regard, 
the Federal Circuit decision summarized that "a separation by 
mutual consent does not constitute desertion unless the 
separation resulted from misconduct or communication of a 
definite intent to end the marriage by the surviving spouse."

The Federal Circuit also examined 38 U.S.C.A. § 101(3) with 
specific attention paid to the exception to the continuous 
cohabitation requirement.  The Federal Circuit's decision 
examined the exception language: "except where there was a 
separation which was due to the misconduct of, or procured by, 
the veteran without the fault of the spouse."  

In resolving the question of how to interpret the exception 
clause, the Federal Circuit held that the verb "procured" 
referred to "separation," not "misconduct," 490 F.3d at 1356, 
and that the phrase "procured by" was ambiguous as used in the 
statute.  Id.  In according deference to 38 C.F.R. § 3.53(b), the 
Federal Circuit concluded that the separation only negated 
surviving spouse status if the spouse intended to "desert" the 
veteran at the time of the separation.  490 F.3d at 1357.

A threshold question that must be addressed in any claim for VA 
benefits is whether the person seeking the benefit is a proper 
claimant for the benefit sought.  If the appellant is not 
established as a proper claimant, the claim can proceed no 
further.  The appellant has the burden to establish her status as 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).

The Veteran died in August 1990.  The certified death certificate 
in the record indicated his residence was in Kansas, that his 
spouse was deceased, and that the informant was a woman other 
than the appellant, identified throughout the record as his 
daughter.  In October 1990, a funeral director submitted a claim 
seeking burial benefits.  The signature on the form for the 
person who authorized the services was that of his (same) 
daughter.  (A submitted copy of his obituary as published in a 
newspaper contains no mention of the appellant).

In December 1990, the appellant submitted her (first) claim 
seeking death benefits and cause of death while representing 
herself as the surviving spouse.  Her mailing address was in 
Dallas, Texas.  She indicated that they were married in June 
1985.  She also checked in the affirmative the statement that she 
as surviving spouse had lived continuously with the Veteran from 
date of marriage to date of death.  

She signed the form, certifying that the foregoing statements 
were true and correct, in December 1990.  She attached a 
handwritten statement dated December 1990 and represented that 
she and the Veteran lived together from the June 1985, the date 
of their marriage as a common law marriage in Kansas until his 
death.  

The appellant submitted also in December 1990, a Statement of 
Marital Relationship (VA Form 21-4170) on which she checked in 
the negative to the inquiry whether she and the Veteran had lived 
together continuously from the date they had begun living 
together as husband and wife (June 1985) until his death.  She 
indicated she "sometimes" used the same last name.  

She listed a beginning date of August 1988 for the period of 
separation and listed as an ending date the day before the 
Veteran died; the reason for separation was "arguments."  
Answering the question regarding periods of time and places where 
they lived as husband and wife, she listed June 1985 to January 
1988 ("01/88") and the Kansas residential address of the 
Veteran. 

The Board observes that in the course of two submissions to VA, 
date-stamped within months of the Veteran's death, the appellant 
has already provided three differing dates, all certified as true 
and correct to the best of her knowledge, as to when she lived as 
husband and wife with the Veteran.  

There were two Supporting Statements Regarding Marriage, both 
signed in December 1990.  The statement signed by a friend 
(G.L.W.) indicated he had taken care of the children when the 
Veteran and appellant got married and went on their honeymoon; 
however he also dated the period of time when they lived together 
as beginning in "1985" and ending in "1987."  

The other statement was from the appellant's teenage daughter and 
she provided no specific dates other than "all my life."  
Parenthetically, the Board finds this statement, bereft of dates 
and signed by a minor, to have little probative value.

In May 1991, the RO denied the appellant's claim for her failure 
to provide additional evidence that she lived with the Veteran 
continuously from date of marriage to date of death.  She did not 
appeal.  

In February 1994, she requested to reopen her claim and stated 
she had given all the information that she had.  After she did 
not respond to the RO's notice letter requesting information, the 
RO denied the claim, for nonservice-connected death benefits in 
June 1994.  

In August 1994, the appellant responded with several submissions: 
Declaration of Status of Dependents, signed August 1994, with a 
written statement that she and the Veteran lived together 
continuously, except for the dates given on the accompanying VA 
Form 21-4170 (Statement of Marital Relationship); the signed 
August 1994 Statement of Marital Relationship, on which the 
appellant indicated she had not lived together with the Veteran 
continuously, dated the period of separation as being from August 
1989 to November 1989 ("because of husband's children"), and 
she dated the time and place they lived together as husband and 
wife as February 1985 to January 1990.  

She also indicated she "always" used the same last name; a 1986 
to 1987 auto policy declaration sheet that listed only the 
Veteran as an insured; a September 1986 Proof of Loss form for an 
auto, with the Veteran and the appellant listed as the auto's 
owners; an April 1986 auto loan form listing both the appellant 
and Veteran as the debtors; and copies of the appellant's Kansas 
driver's license and Social Security card, both listing her using 
the same last name as the Veteran.

The Board observes that the appellant has now supplied the fourth 
and fifth different versions of the dates during which she was 
separated from the Veteran, the second reason, and a different 
answer as to whether she and the Veteran used the same last name.  

In May 1995, the RO denied her claim, noting she did not live 
with the Veteran continuously until his death and that the 
evidence did not show she was without fault in the separation.  
The appellant did not appeal.   

In June 2004, the appellant submitted her current claim seeking 
death benefits.  On the VA Form 21-534, she checked in the 
negative for living continuously with the Veteran ("spousal 
abuse").  The RO denied the claim in February 2005.

The Board observes that the appellant has now offered the third 
different reason why they did not live together continuously.   

In April 2005, the appellant submitted a notice of disagreement 
and the following relevant evidence: 1985 and 1987 state income 
tax filing, listing the Veteran and appellant as filing married, 
jointly; 1985 and 1987 federal income tax filing, also listing 
them filing married, jointly; a January 1991 response from Office 
of Personnel Management denying her claim for a survivor's 
annuity, noting OPM had been informed that the Veteran married in 
June 1985, but that he never elected a survivor's annuity within 
a year of his marriage; an October 1985 diamond inspection 
certificate from a jewelry store for a wedding band, and an April 
2005 statement by her case manager indicating she helped the 
appellant prepare the letter.    

She also submitted a May 2005 statement from an affiant 
identifying herself as the appellant's sister who remembered the 
appellant and Veteran living together as husband and wife and 
that she visited them at their Kansas home.  As this statement 
provides no dates whatsoever, it has little probative value 
regarding the sole issue before the Board, to wit, whether the 
appellant and Veteran lived together continuously from their 
marriage (June 1985) until his death (August 1990) sufficiently 
that the VA may recognize the appellant as the Veteran's 
surviving spouse for VA purposes.  

The appellant also submitted a letter addressed to her dated June 
1988 from an attorney; a copy of the Veteran's obituary as 
printed in a newspaper which lists the Veteran as having been 
married to another woman, who preceded him in death, lists a 
"close friend" bearing a woman's name, and which does not list 
the appellant at all; a copy of a Kansas state court Journal 
Entry of Summary Judgment, dated April 1986; and a statement from 
the appellant dated May 2005 that includes a reference to the 
appellant and the Veteran "seeking a divorce on April 14, 
1986."  

The appellant submitted another statement dated May 2005 that was 
clearly written for her as it referred to her in the third 
person, who described how the appellant found out the Veteran had 
died.  The appellant had called "home," the Kansas residence, 
to let the Veteran know she and her children "had made it to 
Texas safely" when someone informed her he had had a heart 
attack.  The appellant signed this statement.

The Board observes that this statement supplies the fourth 
explanation ("made it to Texas") as to why the appellant was 
geographically separated from the Veteran on the day of his 
death. 

As part of her October 2005 substantive appeal, the appellant 
submitted another statement, again apparently written for her 
though signed by her, as to her marriage to the Veteran.  The 
appellant stated she went on "vacation" with her children when 
she called him, only to discover he had passed, that she had 
lived with him until he passed, she had left for a "very short 
time" and that she had not intended to leave him 
"permanently." 

The Board observes that this is the fifth different explanation 
("vacation" and "very short time") as to why the appellant was 
geographically separated from the Veteran on the day of his 
death. 

The appellant submitted more evidence in April and May 2006.  The 
Board finds no relevance and no probative value in a felony 
criminal record search for the appellant in Dallas County, Texas, 
other than the search was conducted using her name without the 
Veteran's name.  

An April 1987 Kansas motor vehicle registration indicates a 
vehicle was registered to both the Veteran and the appellant 
(listed with a third variation of her name) and listed one 
address in Kansas.  A May 2006 statement, signed by the 
appellant, came attached with photos, identifying her and the 
Veteran.  (The Board finds no relevance to the photos as the 
issue before the Board is not whether the appellant ever knew the 
Veteran).  

The appellant stated in this May 2006 statement that she was 
"forced to leave" Kansas in "1990" due to various actions and 
statements of unnamed people employed by a bank and the city and 
state of Kansas who deleted and altered documents and files, 
apparently to harm her.  

The Board observes that this is the sixth different explanation 
as to why the appellant was geographically separated from the 
Veteran on the day of his death and the sixth different date, 
"1990," as to when some separation had occurred.  Subsequent 
statements by the appellant indicate she had no further evidence 
to submit.

The Board does not dispute whether the appellant and the Veteran 
entered into a recognized marriage in June 1985.  The State of 
Kansas itself pronounced its own judgment as to the state of 
their relationship in the April 1986 Journal Entry of Summary 
Judgment.  This judicial action referred to the appellant as the 
Petitioner and the Veteran as the Respondent.  Summary judgment 
was entered for the Veteran/respondent; the Court ordered that 
the appellant and Veteran were not husband and wife and that the 
appellant/petitioner had to return certain items to the Veteran.  

Indeed, the appellant submitted a June 1988 letter from a private 
attorney in which he wrote to her: "that you wish to file 
divorce proceedings against him again."  Her own private 
attorney would not have used the word "again" if he had not 
considered an earlier proceeding to be a divorce.  Whatever the 
state of their legal relationship in 1985, as of a certain date 
in April 1986, the Veteran and the appellant were not recognized 
as husband and wife.

The Board acknowledges that the appellant has consistently stated 
she and the Veteran were married in June 1985 and remained so 
until his death in August 1990.  She has also stated (July 2006 
and appellant's February 2009 Informal Brief) that she has no 
further evidence so submit.  

Therefore, the Board will not remand to seek further development 
regarding the issue of when a common-law marriage may have begun 
a second time.  No useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Giving the appellant every benefit of the doubt and considering 
that she and the Veteran filed (Kansas) state and federal income 
tax returns for the calendar year 1987 and they were listed as 
co-owners of a car with an April 1987 registration, the Board 
will accept that by some point in 1986 or 1987, she and Veteran 
resumed a common-law marriage.  

However, the Board finds by a preponderance of the evidence that 
by another date, at most by June 1988, she had separated from the 
Veteran, that continuous cohabitation had ended, and that she had 
intended to permanently leave, desert, the Veteran.

The Board turns again to the June 1988 letter from her private 
attorney to the appellant.  The letter is addressed to her at an 
apartment address in Dallas, Texas.  Her address on her very 
first claim, filed in December 1990, was also an apartment in 
Dallas, Texas, with the same zip code.  The private attorney 
referenced "notes" his receptionist gave him, indicating 
multiple contacts by the appellant, that led him to understand 
"you wish to file divorce proceedings against him again."  The 
next sentences were as follows:  

Given the fact of your residency in Texas I would encourage 
you to review this with an attorney in that jurisdiction.  
In my opinion you have lost residency here to file the 
action here . . . The income tax aspect of this is very 
interesting in addition to the common law marriage 
situation.

The Board accepts this statement to mean this private attorney 
concluded the appellant had moved permanently from Kansas to 
Texas, hence his opinion about residency.  

Further, the Board accepts this statement as truthful because it 
was against the private attorney's own interest - he in effect 
gave up potential attorney fees from representing a former client 
with whom he was familiar and instead referred her to counsel 
local to her, in Texas.  The Board notes that the December 1990 
statement by G.L.W. had listed 1985 to 1987 as the dates the 
appellant and Veteran had lived together. 

This private attorney letter also directly contradicts the 
appellant's 2005 assertions that she was on "vacation" and that 
she was gone for a "very short time" and that she had not 
intended to leave the Veteran permanently, as well as her 2006 
statement that she had been forced out of Kansas in 1990 by 
various persons in a bank.  

The Board finds that the actions of a 1988 move to Texas, 
establishing residency there, and contacting her previous 
attorney to file divorce proceedings "again" are not evidence 
of a vacation or being gone a short time but instead are evidence 
of the intent to permanently leave the Veteran.

The Board also finds that the statements of the appellant hold 
little credibility.  As listed in detail above, in the course of 
multiple claims, she advanced six varying dates for when she 
lived with or was separated from the Veteran (June 1985 until his 
death; August 1988 to the day before he died; June 1995 to 
"01/88"; August 1989 to November 1989, February 1985 to January 
1990, and "1990") and six different versions as to why 
(arguments, because of his children, spousal abuse, made it to 
Texas, vacation/very short time, and forced to leave due to 
statements of people who worked in a bank).  

The Board finds sheer use by the appellant of the terms 
"arguments" and "spousal abuse" insufficient evidence to find 
the Veteran at fault or indicia of mutual consent by the Veteran 
to the separation, because the appellant herself was tremendously 
inconsistent as to dates of separation and reasons, yet signed 
statements certifying the information given as true and correct.  

The Board finds the totality of her statements of record, as well 
as her actions, to be of little credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of 
a proceeding may affect the credibility of testimony.)

The essential question in this case is whether the appellant and 
the Veteran broke the continuity of cohabitation, as defined in 
38 C.F.R. § 3.53, when they separated in the years prior to his 
death.  The Federal Circuit interprets the provisions of 38 
C.F.R. § 3.53 as dictating that a separation by mutual consent 
does not break the continuity of cohabitation unless there is 
misconduct or a communication of a definite intent to end the 
marriage by the surviving spouse.

On review of the aforementioned evidence, the Board finds that 
the appellant is not entitled to recognition as the Veteran's 
surviving spouse for the purpose of receiving VA death benefits, 
and that intent on the part of the appellant to desert the 
Veteran has been shown.  The Veteran and the appellant were 
separated, the continuity of the cohabitation was broken, and the 
appellant had expressed a definite intent to end the marriage.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the Veteran's surviving spouse for VA purposes.  
Therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appellant's 
claim is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

VCAA, however, is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  VA will refrain from providing assistance 
in obtaining evidence where the claimant is ineligible for the 
benefits sought because of lack of qualifying service, lack of 
veteran status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d) (2009).

Here, the law is dispositive and the appellant is not legally 
eligible for the benefits for which she claims entitlement.  
Hence, VCAA is not applicable.  




ORDER

The appeal seeking to establish that the appellant is the 
surviving spouse of the Veteran for purposes of VA death benefits 
is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


